NO. 07-07-0382-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                  JULY 14, 2008
                         ______________________________

                                ERIN TEAGUE WAGES,

                                                              Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

           FROM THE 100TH DISTRICT COURT OF CHILDRESS COUNTY;

                     NO. 4833; HON. DAVID MCCOY, PRESIDING
                        _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Erin Teague Wages was convicted of possession of a controlled substance in a

drug free zone. She challenges that conviction by contending, in two issues, that the trial

court erred in denying her motion for continuance. We overrule the issues.

      The two motions in question were oral as opposed to written. Motions for the

continuance of a criminal trial must be in writing and sworn to by a person having personal

knowledge of the facts. TEX . CODE CRIM . PROC . ANN . art. 29.03 & 29.08 (Vernon 2006).
When they are not, as here, it preserves nothing for review. Dewberry v. State, 4 S.W.3d
735, 755 (Tex. Crim. App. 1999); Dixon v. State, 64 S.W.3d 469, 472 (Tex. App.–Amarillo

2001, pet. ref’d).

       Nor did she complain, at trial, about purportedly being denied her constitutional right

to compulsory process. Thus, that contention was also waived. Guevara v. State, 97
S.W.3d 579, 583 (Tex. Crim. App. 2003).

       The judgment of the trial court is affirmed.



                                                  Brian Quinn
                                                  Chief Justice



Do not publish.




                                              2